DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 02/23/2020.
Claims 1-20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without integration into a practical application and without significantly more. 
The claims are directed an ineligible mental process for determining (“selecting”) which of a plurality of alternative “clouds” to recommend (“communicating an identification”) to a requesting client as a location “for hosting service”. As detailed below, the judicial exception is not integrated into a practical application nor does it recite any elements sufficient to amount to significantly more than the exception.
Claim 12 recites the step of “placing the service, comprising…selecting at least one cloud of the plurality of clouds for hosting the service” which can be practically performed in the human mind as the claims do not recite/require actually deploying the service to the selected cloud but instead communicate its ID to the client. This judicial exception is not integrated into a practical The additional recitation employing at least one hardware processor at most amounts to mere instructions to perform the steps using a generic computer component. The remaining limitations amount to mere data gathering: acquiring from each cloud…acquiring collective cloud information…receiving a service assignment request and/or outputting: communicating an identification of the at least one cloud (see MPEP 2106.05(f) and (g)) and only serve to add insignificant extra-solution activity to the judicial exception. Similarly, these additional elements are not sufficient to amount to significantly more than the judicial exception because generically “[r]eceiving or transmitting data over a network” for “gathering statistics” and/or other information constitute an exemplary “type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner” (MPEP 2106(d)(II) citing OIP Techs., Inc., v. Amazon.com, Inc. 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).
Claims 13-20 recite additional steps for communicating information (e.g. claim 13: “wherein the acquiring comprises acquiring…”) or manipulating information (e.g. claim 13: “updating said collective cloud information”) or the content of the information (e.g. claim 14) which is similarly an abstract idea and/or not significantly more as described for Claim 12 above.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 1-11 do not fall within at least one of the four categories of patent eligible subject matter because their only positively recited element is: “a memory device having computer readable instructions stored thereon for execution by a processor”. Given the broadest reasonable interpretation, the limitation of a “memory device” embodies both statutory non-transitory memory such as RAM, DRAM, SSDs, etc. and non-statutory transitory memory such as transmission media, signal bearing media and carrier waves. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites: “An engine for placement of services in a plurality of clouds, the engine comprising: a memory device having computer readable instructions stored thereon for execution by a processor, forming: a plurality of cloud observers…a plurality of placement units”, the claim preamble implies the claims are directed to a system/apparatus, but as its only positively recited element is “a memory device having computer readable instructions stored thereon” suggests the claim is intended to be directed to an article of manufacture in the form of a computer-readable medium (aka Beauregard claim) and a plain reading of claim 1 indicates the plurality of cloud observers and the plurality of placement units are software elements. However, this is contradicted by numerous limitations in dependent such as claims 6-8 describing various “channel” configurations interconnecting the observers and placement units clearly reflective of embodiments illustrated in AppSpec FIG. 48-53 directed to a distributed system of hardware observers and placement units. Accordingly it is unclear if the claims are directed to a locally executed set of software or “a global service-placement system” (AppSpec pg. 50). 
 “acquiring from each cloud of a respective set of clouds of the plurality of clouds” it is unclear what the set of clouds are “respective” to. Claim 12 further recites “the plurality of cloud observers” which lacks antecedent basis.
Claim 2 recites: “The engine of claim 1 wherein said respective set of clouds is selected according to proximity to said each cloud”; it is unclear what ‘selecting’ the “respective set of clouds” entails  (e.g. selected by what, when, and to what end?) and ambiguous as to what “proximity” is being referenced. Claim 13 similarly recites: “wherein the acquiring comprises acquiring said respective set of clouds according to proximity to said each cloud” it is unclear what it means to ‘acquire’ a “set of clouds” and ambiguous as to what “proximity” is being referenced.
Claim 16 recites “wherein the acquiring comprises establishing respective channels for the placing the distributed multicloud service” it is unclear what the channels are “respective” to and “the distributed multicloud service” lacks antecedent basis.
Claim 17 recites “placing comprises multicasting updates of the collective cloud information followed the acquiring”, it is unclear where/to what the updates are being transmitted to.
Any claim listed in the rejection heading not explicitly listed in the body is rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukherjee (Role of Broker in InterCloud Environment).
Claims 1 and 12:
Mukherjee discloses the limitations as shown in the following rejections:
a plurality of cloud observers (Information Collector, Publish Manager, and/or Monitoring Manager) each cloud observer configured to acquire from each cloud (cloud service provider (CSP)) of a respective set of clouds of the plurality of clouds respective cloud information (see pg. 133; pg. 134, Fig. 5.5; pg. 137, para. 3; pg. 139, Fig. 5.6; pg. 140, para. 3-4; pg. 142, para. 1)
a plurality of placement units (Match Maker and/or Scheduler plus SLA Manager), each placement unit configured to: acquire collective cloud information of the plurality of clouds from the plurality of cloud observers… select at least one cloud of the plurality of clouds for hosting the service (see at least pg. 128, sect. 5.4, para. 2; pg. 135-137, sect. 5.7; pg. 141, para. 1; pg. 132-133; pg. 140, para. 3: pg. 140, para. 3; pg. 141, para. 3-4) Exemplary quotation: 
“Publish manager maintains the information about different published services, both their pricing models and any constraint that they may impose. It helps the matchmaker module to select certain services for specific request (pg. 140, para. 3)… Matchmaker The job of this module is to find a suitable service for a specific request. Matchmaker accepts the pending requests from the RB, request being an application request, platform-specific request or infrastructure request, and looks for a match amongst all available services published by the providers in the publish manager. All such matches are then forwarded to the SLA manager” (pg. 141, para. 3).
receive service assignment requests from a client of a plurality of clients…and communicate to the client an identification of the at least one cloud (see at least pg. 128-129, sect. 5.4, para. 2-4; pg. 141, para. 1; pg. 133; pg. 140).




Claims 2 and 13:
Mukherjee discloses the limitations as shown in the rejections above. Regarding the limitations of claims 2 and 13, in at least pg. 120, last para.; pg. 124, 3rd bullet; pg. 136, 4th bullet; pg. 136, 4th bullet Mukherjee discloses considering geographical location and relative distance as part of various selection processes, and pg. 133 disclosing Meta-broker match making begins with local collocated broker. 

Claim 3:
Mukherjee discloses the limitations as shown in the rejections above. Mukherjee further discloses said each placement unit is communicatively coupled to a respective set of clients of the plurality of clients (see at least pg. 133; pg. 139, Fig. 5.6; pg. 141, para. 1).

Claims 4 and 14:
Mukherjee discloses the limitations as shown in the rejections above. Mukherjee further discloses wherein said respective cloud information of said each cloud comprises: a compliance vector indicating compliance with individual service standards of a predefined list of standards; a capability vector indicating support of individual features of a predefined list of features. a resource-availability vector indicating projected availability of resources; and characterization data relevant to a predefined set of characteristics (see at least pg. 128-129, sect. 5.4; pg. 130; pg. 131, para. 3-4; pg. 135, para. 1; pg. 138; pg. 140, para. 2-3).




Claims 15 and 5:
Mukherjee discloses the limitations as shown in the rejections above. Mukherjee further discloses: performing intercloud coordination based on the stored collective cloud information (see at least pg. 127, para. 3-4; pg. 128-129, sect. 5.4, para. 3-5; pg. 137, para. 3); storing the collective cloud information; updating said collective cloud information; and communicating the updated collective cloud information to the client (see at least pg. 131, para. 5; pg. 133-134; pg. 138, last 2 para.; pg. 139, Fig. 5.6; pg. 140, para. 3-4; pg. 142, para. 1).
. 
Claims 9 and 18:
Mukherjee discloses the limitations as shown in the rejections above. Mukherjee further discloses wherein at least one placement unit is configured to assign service components of a service comprising multiple interdependent service components to at least one cloud of the plurality of clouds  (see at least pg. 127, para. 3-4; pg. 128-129, sect. 5.4, para. 3-5; pg. 134; pg. 137, para. 3).

Claims 10, 11, 19 and 20:
Mukherjee discloses the limitations as shown in the rejections above. Mukherjee further discloses wherein said at least one placement unit is further configured to sort said interdependent service components into hierarchical sets of components…wherein said at least one placement unit is further configured to allocate for each of said hierarchical sets of components a respective assignment time window (e.g. deadline) (see at least pg. 136, para. 1; pg. 137; pg. 138, para. 1; pg. 141, para. 1 and 3; pg. 130, para. 2; pg. 122, para.1).



Claim 16:
Mukherjee discloses the limitations as shown in the rejections above. Mukherjee further discloses wherein the acquiring comprises establishing respective channels for the placing the distributed multicloud service (see at least pg. 140; pg. 139, Fig 5.6) disclosing the publish manager establishes respective connections to the CSPs to invoke/deploy requested services.

Claim 17:
Mukherjee discloses the limitations as shown in the rejections above. Regarding claim 16, Mukherjee appears to anticipate aggregating cloud information of different sets of clouds so that said collective cloud information is available to different cloud observers; and the placing comprises multicasting updates of the collective cloud information followed the acquiring discloses at least pg. 137, para. 3 disclosing:
“jobs are directly submitted to a meta-scheduler and the meta-schedulers decide whether it is possible to schedule the job in their own cloud or decide to which local schedulers to relocate it.…real-time coordination is essential in decentralized interoperable collaborations so that the meta-schedulers are aware of the infrastructures available at any point in time in the ever-changing scenario. In the simplest of the cases, meta-schedulers query each other at regular intervals to collect the current load data”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (Role of Broker in InterCloud Environment) in view of Trihinas (Monitoring Elastically Adaptive Multi-Cloud Services).

Claims 6-8:
Mukherjee discloses the limitations as shown in the rejections above. Regarding claims 6-8, Examiner refers to the rejections under 112(b) above, and notes that Mukherjee arguably anticipates the limitations under the interpretation that the recited observers are software collocated with the placement units in at least pg. 133-134; pg. 137, para. 3. However, Mukherjee does not anticipate the monitoring topologies described in claims 6-8 under the interpretation that the cloud observers are separate hardware and additionally refers to Trihinas.
Trihinas provides a detailed description of a multi-cloud distributed monitoring system comprising (pg. 804, Fig. 2-3) separate hardware units for agents and servers integrated with elascity/provisioning engines (placement units). Trihinas further discloses pg. 806-807, sect. 3.4-3.4.1; Fig. 6) monitoring topology alternatives including a P2P and hierarchical embodiment which each teach each cloud observer (mid-level server) has a dual channel to each other cloud observer and configured to combine cloud information of different sets of clouds so that said each cloud observer possess said collective cloud information; and said each cloud observer has a channel to each placement unit (top-level server)  of a respective set of placement units of the plurality of placement units to multicast updates of the collective cloud information. Trihinas further discloses a hybrid topology which teaches a plurality of multicast distributors (Cloud Service Hierarchy head node/server), each multicast distributor having: a channel from said each cloud observer carrying cloud information pertinent to said respective set of clouds; and a channel to each placement unit of a respective set of placement units (Servers) of said plurality of placement units to multicast updates of the collective cloud information; said each multicast distributor configured to combine cloud information received from the plurality of cloud observers so that said each cloud observer possess said collective cloud information. Fig. 6 reproduced below for convenience:

    PNG
    media_image1.png
    258
    946
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine Mukherjee’s  distributed cloud meta-broker with Trihinas’s cloud monitoring system because it provides “a fully-automated, modular, multi-layer and interoperable monitoring framework” that “is highly configurable, allowing its users to deploy it in different monitoring topologies and is capable of automatically recovering from Monitoring Server faults and network problems” and “is a suitable monitoring system to support a fully automated cloud resource provisioning system with proven interoperability, scalability, fault-tolerance and with a low runtime footprint.” (Trihinas 813, sect. 5).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 9-12, and 18-20 of the instant application (InstApp) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-14 of copending application 16/798408 (RefApp), particularly: 

Although the claims at issue are not identical, they are not patentably distinct from each other because their differences appear to amount to variations in wording/term choice to describe the same essential series of operations/acts and differences in statutory category. The only notable distinction being that InstApp only selects the cloud (and transmits its identification to the client) for the requested service whereas RefApp actually assigns the requested service thereto, but the act of assigning inherently requires a selection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Each of the following is directed to multicloud broker implementations: “Quality Based Cloud Service Broker for Optimal Cloud Service Provider Selection”, “Distributed Meta-Brokering P2P Overlay for Scheduling in Cloud Federation”; US 20100332262 A1; US 20160094483 A1; US 20170041384 A1.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
06/06/2021

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196